IN THE SUPREME COURT OF THE STATE OF NEVADA


THE HEIGHTS OF SUMMERLIN, LLC,                          No. 84260
D/B/A THE HEIGHTS OF
SUMMERLIN, A FOREIGN LIMITED
LIABILITY COMPANY,
Petitioner,
vs.
                                                             FILED
THE EIGHTH JUDICIAL DISTRICT                                  APR 2 9 2022
COURT OF THE STATE OF NEVADA,
                                                             ELtZADEH    BOWN
IN AND FOR THE COUNTY OF
CLARK; AND THE HONORABLE
VERONICA BARISICH, DISTRICT
                                                        DY       7-
                                                        774PLTI'vv-     CLERK


JUDGE,
Respondents,
and
SUSAN DRAVES, INDIVIDUALLY AND
AS SPECIAL CO-ADMINISTRATOR;
AND ROBERT STRONG,
INDIVIDUALLY AND AS SPECIAL CO-
ADMINISTRATOR OF THE ESTATE
OF WILLIAM BASS,
Real Parties in Interest.

                      ORDER DENYING PETITION
            This original petition for a writ of mandamus challenges a
district court order denying a motion to dismiss. Having considered the
petition and its documentation, we are not persuaded that our
extraordinary and discretionary intervention is warranted. See Walker v.
Second Judicial Dist. Court, 136 Nev. 678, 683, 476 P.3d 1194, 1198 (2020)
(declining to grant writ relief when a later appeal was available); Pan v.
Eighth Judicial Dist, Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004)
(observing that the party seeking writ relief bears the burden of showing
such relief is warranted); Smith v. Eighth Judicial Dist. Court, 107 Nev.
674, 677, 679, 818 P.2d 849, 851, 853 (1991) (recognizing that writ relief is



                                                                ia- i3&90
                        an extraordinary remedy and that this court has sole discretion in
                        determining whether to entertain a writ petition). Generally, we will not
                        consider writ petitions challenging orders denying motions to dismiss, and
                        we are not persuaded that any exception. to the general rule applies here.
                        Int? Game Tech,., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197-98,
                        179 P.3d 556, 558-59 (2008) (discussing writ petitions challenging denials
                        of motions to dismiss). We therefore
                                     ORDER the petition DENIED.1



                                                                     4k.c:716:   33
                                                         •                        •


                                                Parraguirre
                                      •
                                                  , J.                                        Sr.J.
                        Catfish




                        cc:   Hon. Veronica Barisich, District Judge
                              Messner Reeves LLP
                              Burris & Thomas
                              Eighth District Court Clerk




                              1The  Honorable Mark Gibbons, Senior Justice, participated in the
                        decision of this matter under a general order of assignment.

SUPREME COURT
       OF
     NEVADA                                                    2
(0) 1947A   Ariatitip